DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment filed on Dec 15, 2020, and Claims 1-7, 9-14, 16-18, 20-23 are pending for examination.
Claims: 8, 15, 19 (canceled).
Claims: 21-23 (New).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Response to Arguments
Applicant’s arguments filed on Dec 15, 2020, with regards to rejection of claim 1-7, 9-14, 16-18, 20-23 have been fully considered and they are persuasive.
In Applicant’s remarks, on pages 10-14, Applicant argues that Fritz, and Habdank, and Wang do not teach claim 1,
In response, a new ground of reject of rejection is applied over Cui (US 2015/0161555A1), in view of Wang (US 2016/0103705 A1), and in further view of Cai (US 2016/0295448A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-12, 14, 16-18, 20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2015/0161555A1), in view of Wang (US 2016/0103705 A1), and in further view of Cai (US 2016/0295448A1).
Regarding claim 1,
Cui teaches, a method for allocating tasks to network resources within a moving multi-hop mesh network comprising (see fig. 1, and abstract): 
sending task-compute request from a first network node to two or more other network nodes for computing a task (see para [0022]-[0023], 105- sending nodes,
170- Plurality of task receiving nodes, and fixing defected map is a task.
Sender sends a request to all operators to fix a map (i.e. to perform a task)). 
The client device 105 might be, for example, a personal computer, a personal digital assistant, a cellular, mobile, or smart phone.), 
wherein the first network node has a first geographical location relative to a first geographical location of the two or more other network nodes (see para [0022], [0025] the client device is located in a region, and operators are located another regions.), and 
in response to the first network node receiving a task-compute offer from at least two of the two or more other network nodes for computing the task (see para [0022] Plurality of operators located other regions to be completed a task (i.e. fixing an error map.)),
 predicting a second geographical location for each of the at least two of the two or more other network nodes relative to a second geographical location of the first network node based on a time when the task will be completed (see para [0022] requestor node is located a region, para [0033] line 20-22, Plurality of operators are located in a second/other location/region/time zone.
And; para [0038] line 9-10, The resulting operator model 360 predicts the amount of time taken to fix a given defect by an operator.); 
predicting a total task completion time for the predicted second geographical location of the at least two of the two or more other network nodes comprising- a time taken for the first network node to send data to the at least two of the two or more other network nodes for computing the task based on the first geographical location, a computation time for the at least two of the two or more other network nodes to compute provides an estimate of time taken by a particular operator for a given task & para [0046] line, 8-10, the operator model 360 for the operator is identified and applied to the map defect to predict the completion time for the map defect by the operators. Note: The operator is located in the second location, and requestor node/device is located in the first region.) and a time taken for the at least two of the two or more other network nodes to send the output data for the completed task to the first network node from the second geographical location (see [0033] line 20-22, Plurality of operators are located in the second/other location/region/time zone., para [0046] line 1-3, The operator model 360 provides an estimate of time taken by a particular operator for a given task. In an embodiment, an operator model is created for each operator. Note: the operator is a node.); 
comparing the total task completion time predicted for the at least two of the two or more other network nodes to generate an acceptance of the task-compute offer from a given one of the two or more other network nodes (see para [0058] the predicted time for a task is too small compared to the actual time needed by the operator to complete the task.); and 
allocating the task to network resources to the accepted task-compute offer 3P201706431US01(see para [0059] line 1-4, the task scheduler 110 receives a set of pending tasks 500 for assigning to operators 170 for a given shift. Note: assigning refer as allocating.); and wherein the steps of the method are performed in accordance with a processor and a memory (see para [0060]).


In analogous art,
Wang teaches, 
wherein the first network node and the two or more other network nodes are configured for communication with each other via a communication mesh network (see para [0024]-[0025] the meshed ones are busy operational nodes 1202 running the second operational system). 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of a task scheduling and distribution in multiple nodes of Cui with two or more other network nodes are configured for communication with each other via a communication mesh network of Wang. A person of ordinary skill in the art would have been motivated in order to perform the task with adjusting operation (Wang: [0001])
Combined both Cui and Wang fail to teach, 
 wherein predicting the second geographical location of the at least two of the two or more other network nodes relative to the second geographical location of the first network node is determined according to node mobility information associated with each node in the network
In analogous art, Cai teaches, 
request for predicted mobility information of nodes, and [0044] received the predicted mobility of nodes from another regions.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of a task scheduling and distribution in multiple nodes of Cui with Wang with predicted mobility information of nodes of Cai. A person of ordinary skill in the art would have been motivated in order to exchange a voice calls, video calls, small and large data files, streaming of audio and video (Cai: [0002]).
Regarding claim 2,
Cui and Wang and Cai teach claim 1,
Cui further teach, wherein each of the first network node and the two or more other network nodes are independently one of a cellular phone, tablet, laptop, desktop computer, drones (see para [0026] The client device 105 might be, for example, a personal computer, a personal digital assistant, a cellular, mobile, or smart phone, a laptop computer, a television "set-top box," and the like.)
Regarding claim 3,
Cui and Wang and Cai teach claim 1,
 The client device 105 might be, for example, a personal computer, a personal digital assistant, a cellular, mobile, or smart phone, a laptop computer, a television "set-top box," and the like.)

Regarding claim 4,
Cui and Wang and Cai teach claim 1,
Cui further teaches, wherein the step of sending the task- compute request from the first network node to the two or more other network nodes for computing the task comprises receiving location information of the two or more other nodes (see para [0022]-[0023]).

Regarding claim 7,
Cui and Wang and Cai teach claim 1,
Cui further teaches, wherein the first geographical location of the first network node and the first geographical location of the two or more other network nodes is determined by a unique identification of the first network node and the two or more other network nodes (see [0037] the date and time when the defect was fixed, an identifier (e.g., a unique username) of the operator.)
Regarding claim 9,
Cui and Wang and Cai teach claim 1,
Cui fails to teach,


In analogous art,
Wang further teaches, further comprising sending a notification that a node's task-compute offer is the accepted task-compute offer, and wherein the notification provides the node with further instruction to proceed with the computed task (see para [0047] the control node 10 notifies the user of inability of completing the operational task within the assigned finish time of operational task T0.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of a task scheduling and distribution in multiple nodes of Cui with the notification provides the node with further instruction to proceed with the computed task of Wang. A person of ordinary skill in the art would have been motivated in order to perform the task with adjusting operation (Wang: [0001])

Regarding claim 10,
Cui and Wang and Cai teach claim 1,
Cui further teaches, further comprising generating a rating system of the two or more other nodes (see para [0037] store aggregated information (e.g., summations, counts, averages, variances, rates, and so forth) for either individual tasks, or across multiple tasks.)

Claim 11 recites all the same elements of claim 1, Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 2, Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.
Claim 14 recites all the same elements of claim 7, Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.
Claim 16 recites all the same elements of claim 9, therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 1, but a memory [col. 29 line 12-18] and a processor [col. 29 line 12-18] in system form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.
Claim 18 recites all the same elements of claim 2, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 18.
Claim 20 recites all the same elements of claim 1, but in computer program product (col. 2 line 37-44) form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.
Claim 22 recites all the same elements of claim 7, therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 22.
Claim 23 recites all the same elements of claim 9, therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 23.


Claims  5-6, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2015/0161555A1), in view of Wang (US 2016/0103705 A1), and in further view of Seergy (US 2012/0022965B1)
Regarding claim 5,
Cui and Wang teach claim 1,
Cui and Wang fail to teach, wherein the step of sending the task-compute request from the first network node to the two or more other network nodes for computing the task comprises sending communicated messages by one or more of a text message, voice message, audio message, video, data and encrypted message.
In analogous art, Seergy teaches, 
wherein the step of sending the bid request from the first network node to the two or more other network nodes for computing the task comprises sending communicated messages by one or more of a text message, voice message, audio message, video, data and encrypted message (see para last line [0017] in response to the user inputs, such as text, still images, videos, audio, and animations.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of a task scheduling and distribution in multiple nodes of Cui with Wang further with Cai further with a text, still images, videos, audio of Seergy. A person of ordinary skill in the art would have been motivated in order to transfer data/image/text from one device to another device using cellular network (i.e. mobile) (Seergy: [0037] or [0049])

Regarding claim 6,
Cui and Wang and Cai teach claim 1,
Cui and Wang and Cai  fail to teach, wherein the step of sending the task- compute request from the at least two of the two or more other network nodes to the first network node comprises sending communicated messages by one or more of a text message, voice message, audio message, video, data and encrypted message.
In analogous art, Seergy teaches, wherein the step of sending the bid from the at least two of the two or more other network nodes to the first network node comprises sending communicated messages by one or more of a text message, voice message, audio message, video, data and encrypted message (see para last line [0017] in response to the user inputs, such as text, still images, videos, audio, and animations.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of a task scheduling and distribution in multiple nodes of Cui with Wang further with Cai further with a text, still images, videos, audio of Seergy. A person of ordinary skill in the art would have been motivated in order to transfer data/image/text from one device to another device using cellular network (i.e. mobile) (Seergy: [0037]).

Claim 13 recites all the same elements of claim 5, therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 13.
Claim 21 recites all the same elements of claim 5, therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 21.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Date: 04/11/2021.
/Sm Islam/
Examiner, Art Unit 2457
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457